Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 9, 2020 have been fully considered but they are not persuasive. 
No art was previously applied.
The instant application was examined as if the claims were directed to the species of FIG. 6.  The parent application was directed to other species disclosed.  
Applicant attempted to overcome Drawing objections by submitting a Replacement Sheet for FIG. 6, but instead raised a new objection.  The drawing sheet has not been approved, but the Drawing objection is removed in light of the amendment to claim 1. See Drawing section below for further details.
Applicant has added new claims 18-24 which fail the written description requirement under 35 USC §112(a).  See 35 USC §112 section below for further details.
Applicant’s amendment to claim 1 has raised a new rejection under 35 USC §112(b). See 35 USC §112 section below for further details.
Applicants presentation of claims 1 and 6 has raised a new rejection under 35 USC §112(d).  See 35 USC §112 section below for further details.

Drawings
The drawings were received on December 9, 2020.  These drawings are unacceptable.
The drawings are objected to because Applicant supplied an incorrect Replacement Sheet.  For FIG. 6, Applicant relocated the reference numeral “151” from the shroud 150 to the shroud hanger 132.  Note, in the parent application (originally claimed species of FIG. 2-4), the shroud hanger web 42 is referenced. Further the FIG. 6 species has a shroud web 151 which is clearly a different web than the shroud hanger web of the FIG. 2-4 species (see paragraph 0046).  
The previous Objection to the Drawings was made due to the dual claiming of species in the original claims.  As Applicant has amended claim 1 to be directed to the species of FIG. 6, the drawing objections of the Non-Final Rejection of September 9, 2020 would be overcome. 
The examiner has not entered the drawing sheet of December 9, 2020 so as to prevent a new drawing objection.  The original drawing sheets are proper.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 18, which recites “said shroud hanger comprises a first hanger portion and a second hanger portion,” the claim is not supported by the original disclosure.  No drawing shows two portions of the shroud hanger 132, and paragraph 0045 only ever discusses a first hanger portion 134.”  While a second hanger portion may seem implied, there is no mention of a second hanger portion in the original disclosure, including the drawings to show what elements make up each of the first and second hanger portions, respectively.  Compare to claim 4 which recites “said shroud hanger is a multi-piece hanger.”  Here, though not shown in the drawings, written description support for the claimed multi-piece hanger is provided in original paragraph 0045.  
Claim 19 has been presented which further requires tabs to be on the first hanger portion.  It is presumptuous to assume that the tabs being on the first hanger portion is supported in the original disclosure.  First, no tabs are labeled in FIG. 6, nor are tabs discussed in the related disclosure.  Second, there is no distinction made in the original disclosure of the first and second portions, as explained in the preceding paragraph. Tabs may be disclosed in the FIG. 6 species by those having ordinary skill in the art of turbine engine shrouds, but where the second portion is, or encompasses is not supported.  
Each of claims 19-24 depend from claim 18 and fail to cure the deficiency thereof.  Accordingly, each of claims 19-24 likewise lacks support in the original disclosure for a second hanger portion.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-9, 12-13, 15 and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said web" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Note the claimed “a web” of line 2 is for the shroud hanger and presumed to be the element proximate to reference numeral 132 in FIG. 6, and not the web 151 of the shroud.  
Each of claims 3-6, 8-9, 12-13, 15 and 17-24 depend from indefinite claim 1 and fail to cure the deficiency thereof and are therefore likewise indefinite.
None of the claimed forward or rearward legs are labeled in FIG. 6, nor discussed in the related disclosure.  However, the forward and rearward legs are being interpreted as the radially extending elements extending radially inward from the mounting tabs which are shown in FIG. 6 and well-known in the art of gas turbine engine shrouds for mounting the shroud hangers to the casing.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 depends from claim 1 and requires each of the plurality of retainers to be formed integrally with the shroud hanger, but claim 1 requires “a plurality of retainers depending from the forward and rearward legs, respectively.”  So, because claim 1 already requires the separate elements of retainers depending from the shroud hanger, Applicant cannot then later make the parts integral as a further limitation.  Making the elements integral would require the plurality of retainers no longer depend from the forward and rearward legs respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 3-5, 8-9, 12-13, 15 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3745